Title: To John Adams from Md., Citizens of Baltimore, 7 September 1799
From: Baltimore, Md., Citizens of
To: Adams, John



Sir
 September 7th. 1799.

We The members of a society in the city of Baltimore think it our duty as becoming Good citizens to address you in a manner becoming our attitude in life (The society is composed of minor citizens from the age of 15 to 26) Who now addres you.
Father & Fellow Citizen hear us for our cause is good not that we wish to assume the conduct of any party Influenced by a wim, But from a true love of our Country. We consider all impartially
Oh, Thou who art at the head of affairs overlooking the conduct of our piratical enemies in so Torpid a state. Behold our Trade upon the rack, Our enterprising citizens and mariners spirits damped (by the intrigues of the haughty & Imperious powers of France and Great Britain,) Citizens whose trade gives life & Spirit to our country. We ought to Say arise Fathers Stretch forth thine arms in defence of our injured Commerce.
Why should our Trade be under the influence of a power that once had & held us in bondage or be Influenced by her conduct
Why do we only look at the violators of all that is sacred with so Torpid an Eye. No instead of Looking we should say in the words of Simphronius, Rise fathers rise & revenge your slaughtered citizens or share their fate
Behold our able mariners once sailing the Ocean in peace but now ed by a nation who appears as if they came hot from hell. Violating nationally the sacred rites of God, & the honnorable negotiations of Men
Behold our farmers once steady at plough but now, according to times at Politics & electioneering. Every thing out of its former orbit, Our insurance companies approaching near their capitols our citizens falling from prosperous Tare to mean bankruptacy. Our mariners unemployed on shore our ships that once bore and honnorable part in commerce now harrassed at Sea by the contending powers of Europe; Take heed else we fall. We all remain True friends / To our country Lovers of / Liberty and sworn enemies to oppression— / Signed in behalf of the Society


A——n. L——g Jnr.Secretary & Speaker